If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


MARC SLIS and 906 VAPOR,                                            FOR PUBLICATION
                                                                    May 21, 2020
               Plaintiffs-Appellees,

v                                                                   No. 351211
                                                                    Court of Claims
STATE OF MICHIGAN and DEPARTMENT OF                                 LC No. 19-000152-MZ
HEALTH AND HUMAN SERVICES,

               Defendants-Appellants.


A CLEAN CIGARETTE CORPORATION,

               Plaintiff-Appellee,

v                                                                   No. 351212
                                                                    Court of Claims
GOVERNOR, STATE OF MICHIGAN, and                                    LC No. 19-000154-MZ
DEPARTMENT OF HEALTH AND HUMAN
SERVICES,

               Defendants-Appellants.


Before: MARKEY, P.J., and JANSEN and BOONSTRA, JJ.

BOONSTRA, J. (concurring).

        I fully concur in the majority opinion. I write separately because this case highlights for
me a growing concern about governmental overreach, both in this case specifically and also more
generally, and because sometimes we as Americans need a wake-up call. This case—particularly
in the context of other recent governmental actions—provides one.




                                               -1-
       Totalitarianism1 has no place in America. Has it arrived? Well, that’s a question for
another day. It’s not a question that I will endeavor to answer, at least not yet, not in this case.
But recent events in Michigan and beyond, which are unfolding by the minute and which no doubt
will overtake what I am able describe in this opinion, provide a backdrop for our consideration of
the question that is presented in this case. I fear that a pattern may be emerging.

       So, let’s start with the general, and then I will circle back to the specifics of this vaping
case and to how the general relates to the specific.

         After nearly 250 years, it is easy to take our liberty for granted. We shouldn’t. Our
founding fathers fought and died so that we could be free from tyranny. They knew—and
declared—that we are “endowed by [our] Creator”—not by government—“with certain
unalienable Rights, and among them are Life, Liberty, and the pursuit of Happiness.”2 It isn’t like
that everywhere—indeed, historically, despots, tyrants, and monarchs were the rule, not the
exception. America became the exception—hence the idea of “American exceptionalism.” Upon
the founding of the Massachusetts Bay colony in 1630, Gov. John Winthrop declared, “For we
must consider that we shall be as a city upon a hill. The eyes of all people are upon us.”3 Centuries
later, President Ronald Reagan frequently spoke of America as a “shining city upon a hill,” and in
his farewell address to the American people described her as “still a beacon, still a magnet for all
who must have freedom, for all the Pilgrims from all the lost places who are hurtling through the
darkness, toward home.”4

       We live in strange times. Never in our history has virtually all of America been on lock-
down. And never before has our government dared to presume that it had the authority to impose
such a lock-down upon us. To be fair, we live in the midst of what has been deemed to be a
“pandemic”—thanks to the COVID-19 virus. We are all naturally fearful of the resulting
unknowns.5 And few doubt, as a result, that we needed to take measures to protect ourselves and


1
  “Totalitarian” is defined as “of or relating to a centralized dictatorial form of government
requiring complete subservience to the state” or “a person advocating such a system.” Oxford
American Dictionary of Current English, p 859.
2
    Declaration of Independence (1776).
3
 Sermon of John Winthrop, City Upon a Hill (or, A Model of Christian Charity) (1630), available
at http://www.digitalhistory.uh.edu/disp_textbook.cfm?smtID=3&psid=3918 (last accessed
April 15, 2020).
4
 See transcript of President Ronald Reagan’s Farewell Address to the American People, available
at        https://www.nytimes.com/1989/01/12/news/transcript-of-reagan-s-farewell-address-to-
american-people.html (last accessed April 15, 2020).
5
    But keep in mind:
         ●      John Adams once said, “Fear is the foundation of most governments; but it
                is so sordid and brutal a passion, and renders men in whose breasts it
                predominates so stupid and miserable, that Americans will not be likely to
                approve of any political institution which is founded on it.” See Adams,

                                                -2-
our fellow Americans.6

        This is not the time or place to judge the appropriateness of the measures that have been
taken. This case isn’t even about COVID. It’s about vaping, and about the government’s (actually,
the executive branch of Michigan state government’s) decision to impose emergency rules banning
the sale of certain vaping products in Michigan.

       But, you might ask, what does COVID have to do with vaping? Well, maybe nothing. Our
Governor has herself linked the two, however. See, e.g., Shamus, Whitmer speculates vaping
could cause young people to get COVID-19. We fact checked it., Detroit Free Press (March 24,




              Thoughts     on    Government     (April    1776).      Available             at
              http://www.masshist.org/publications/adams-
              papers/index.php/view/PJA04dg2 (last accessed May 2, 2020).

       ●      Since then, entire books have been written about how both tyrannical
              despots and modern-day politicians have used fear—and a culture of fear—
              to control the masses, to cause people to look to government to protect them,
              and to consolidate their own power and accomplish their own political
              objectives. See, e.g., Boyack, Feardom: How Politicians Exploit Your
              Emotions and What You Can Do to Stop Them, Libertas Press (2014), p 8-
              9 et seq. (“[D]espots and authoritarians have historically studied and
              utilized [fear] to pursue their goals. . . . What do history's most notorious
              despots have in common with many of the flag-waving, patriotic politicians
              of our day? Both groups rise to power through the exploitation of fear.
              Sometimes the fear derives from a pre-existing threat. At other times, crises
              are created or intensified to invoke a sense of panic and anxiety where none
              previously existed. This pattern is as predictable as it is destructive. The
              end result is the same: a loss of liberty. Policies that are costly, oppressive,
              and harmful are supported by people who abandon any interest in freedom
              or personal responsibility in hopes of feeling safe.”).

       ●      Long before modern-day despots learned to use the tool of fear, it was
              written, “Fear thou not; for I am with thee.” Isaiah 41.10 (King James
              Version). See https://www.kingjamesbibleonline.org/Isaiah-41-10/ (last
              accessed May 2, 2020).
6
  I would suggest, however, that we as Americans should think long and hard about what are our
individual, personal responsibilities to protect ourselves and our fellow citizens, and what
government’s proper role should be. Perhaps we can rationally address that which instills fear
without relinquishing our liberties.

                                                -3-
2020);7 Shamus, Michigan governor suggested possible link between vaping and coronavirus.
What do doctors say?, USA Today (March 24, 2020).8

        So, it’s worth pondering. And it’s worth pondering in the larger context of what is at stake
generally when government acts to impose its will upon us—it is, of course, our very liberty. That
is not something that should ever be taken—or taken away—lightly. That is why core notions of
due process are so fundamental to our existence as a nation. That is why we have three separate
and co-equal branches of government. That is why we have elections, and why our elected officials
are accountable to us—to “We the People.”9 That is why legislatures enact laws, and why it is up
to the executive to sign them (or not). And it is why the judiciary defers to the legislature on
matters of public policy.

        Properly or not, government officials have taken unprecedented measures in the wake of
COVID-19. Michigan is no exception. Without question, those measures have seriously impeded
the exercise of our basic and fundamental—and oft-taken-for-granted—liberties, even, for
example, our ability to gather with family members or attend religious services this past Easter or,
for a perhaps more trivial but still impactful example, to buy paint from the local hardware store.

        I do not pass judgment about any of those matters in this opinion.10 As I said, there may
be a time and place for that, but this is not it. I note only that there has been a chorus of increasingly
expressed concerns emanating from wide corners of our society. I am not endorsing any particular
views in this opinion, and I am sure that there are others who see things differently. At least some
of the expressed concerns without question come from reputable sources. And even for those you
may think are not reputable, the First Amendment has not (at least yet) been abolished, and it
applies to all of us. Indeed, it’s good that we are expressing our views. We as a society ought to



7
    Available at https://www.freep.com/story/news/health/2020/03/24/coronavirus-vaping-
michigan-whitmer-stay-home-order/2899048001/ (last accessed April 15, 2020).
8
  Available at https://www.usatoday.com/story/news/health/2020/03/24/coronavirus-vaping-
michigan-whitmer-stay-home-order/2908032001/ (last accessed April 15, 2020).
9
    US Const, Preamble.
10
    I do suggest, however, that these are serious issues that deserve serious scrutiny by all
Americans. The state of America today was unthinkable yesterday. The mere suggestion of it
would have been cast aside as nonsense, a reactionary conspiracy theory. But here we are. Is
America being taken for a test drive? If we bend today to the will of the authoritarians amongst
us, what will they dare come for tomorrow? Our guns and churches? And anything else we might
cling to? Rahm Emanuel recently reprised his famous line, “Never allow a good crisis go to waste.
It’s an opportunity to do the things you once thought were impossible.” See Emanuel, “Let’s make
sure this crisis doesn’t go to waste, The Washington Post (March 25, 2020), available at:
https://www.washingtonpost.com/opinions/2020/03/25/lets-make-sure-this-crisis-doesnt-go-
waste/ (last accessed May 8, 2020). The current crisis has America at a tipping point. Will we
demand the liberties that have stood as the very foundation of our nation from its inception? Or
will we live under the thumb of autocrats in the hope that they will keep us safe? The world of
our children and grandchildren hangs in the balance.
                                                 -4-
be debating these things. That’s what we do in a democracy. Particularly when the issues go to
the fundamental nature of our rights as a free people.

       I highlight some recent publications only to give context to the issue before us in this vaping
case. The first one I quote in full.

        The Wall Street Journal Editorial Board had this to say in an April 13, 2020 editorial
entitled, It’s Still America, Virus or Not: Draconian orders and enforcement will undermine public
support for social distancing:

       Americans by and large have willingly obeyed the government’s shelter-in-place
       and social-distancing orders, but that doesn’t seem to be enough for some public
       officials. They’re indulging their inner bully in ways that over time will erode
       public support for behavior that can reduce the spread of the coronavirus.

       One problem is excessive enforcement. Some state and local officials tasked with
       implementing shelter-at-home orders appear either to misunderstand the edicts they
       are meant to carry out or to suffer from a lack of discernment. Police officers in
       Brighton, Colo., handcuffed a man for playing with his wife and six-year-old
       daughter on a nearly empty softball field—though the order police claimed he had
       violated barred only groups of five or more. In public parks in Washington, D.C.,
       and elsewhere, police officers are prohibiting locals from sitting on park benches,
       even if they are alone. In Philadelphia, police officers dragged a man from a public
       bus for not wearing a mask. He had evidently refused to exit the bus when asked,
       but the officers’ conduct—given the offense—appears excessive. In their defense
       these officers are carrying out the orders of elected officials, and in many cases
       those orders are unclear or worse. In Louisville, Ky., Mayor Greg Fischer
       prohibited Christian believers from gathering on Easter Sunday—including in
       “drivethru” services in which worshippers remained in their vehicles. The mayor’s
       position was neither constitutionally nor epidemiologically sound. A local
       congregation sued, arguing the mayor had violated their right to free exercise of
       religion. Federal Judge Justin Walker, in a cogent decision issued over the
       weekend, stayed the mayor’s hand. President Trump recently nominated Judge
       Walker to the D.C. Circuit Court of Appeals, as noted in these columns. His
       defense of religious liberty won’t endear him to Senate Democrats.

       Perhaps the most excessive decrees have come from Michigan Gov. Gretchen
       Whitmer. In addition to shutting down “non-essential” businesses, as many other
       governors have done, Gov. Whitmer has barred Michiganders from traveling to
       each other’s homes. “All public and private gatherings of any size are prohibited,”
       the Governor explained at a press conference. “People can still leave the house for
       outdoor activities,” she generously allowed, and outdoor activities “are still
       permitted as long as they’re taking place outside of six feet from anyone else.”

       Michigan state officials also have imposed a series of heavy-handed restrictions,
       including bans on supposedly “non-essential” sections of supermarkets, which have
       accordingly been cordoned off. Under Gov. Whitmer’s order a Michigander can
                                                 -5-
       buy a bag of candy or a lottery ticket, but not a pack of seeds or a can of paint. He
       can enjoy a boat ride by himself or with his dog—but not if his boat has a motor.
       The logic of these seemingly arbitrary distinctions must elude most Americans.

       As these limits on liberty drag on, the courts will be asked with growing frequency
       to rule on whether mayors and governors have the authority to decide which
       businesses must shut down and which may remain open, what products the latter
       may sell, and whether religious believers may be barred from gathering in a
       parking lot while remaining in their cars. Public-health emergencies give
       government officials wide latitude. But the First Amendment still bars government
       from prohibiting the free exercise of religion and still guarantees the right to free
       assembly.

       Government officials would be better advised to govern with a lighter hand. The
       coronavirus threat isn’t going away until we have a vaccine or better treatments,
       and Americans will have to practice some form of social distancing and self-
       quarantine for many more months once the government allows the economy to
       reopen. Decrees like those from the Michigan Governor’s office and their
       capricious enforcement run the risk of encouraging mass civil disobedience that
       will undermine the point of the orders. Better—for reasons of public health and
       American constitutionalism—to treat Americans as responsible citizens. [Editorial
       Board, It’s Still America, Virus or Not: Draconian orders and enforcement will
       undermine public support for social distancing, The Wall Street Journal (April 13,
       2020) (emphases added).11]

        Surely, by the time this opinion is published, the proliferation of events and news articles
will have overtaken what is compiled here by way of example. But at the risk of already being
out of date, here are some other, early samplings. I won’t quote them in full, but encourage you
to read them. See, e.g.:

       ●       Portteus, The Tyrannical Soul of Gretchen Whitmer, American Greatness
               (May 3, 2020) (“The state of Michigan will be governed by Whitmer’s
               unlimited, arbitrary will until she deigns to allow the rule of law to resume.
               In usurping power, Whitmer merely is revealing her nature, and it is far
               from unique in our history. . . . Paternal rule, unlimited power exercised by
               one over another, when applied to adults, under whatever guise, is simply
               despotic rule—it is tyranny. . . . For Whitmer, it’s her way or no way. . . .
               She has a tyrannical soul, and a tyrannical soul will yield to nothing but




11
   Available at https://www.wsj.com/articles/its-still-america-virus-or-not-11586718091 (last
accessed April 15, 2020).

                                                -6-
              superior force. Somehow Whitmer, and others like her, will have to be
              compelled to respect the rule of law and the rights of the people.”).12

       ●      The Detroit News Editorial Board, Editorial: Lawmakers must fight gov’s
              power grab, The Detroit News (April 30, 2020) (“That’s a stunning power
              grab. Whitmer is declaring she can run the state as she pleases, for as long
              as she pleases, with no oversight or checks on her power. This affront to
              democracy must be undone by the courts. . . . From the beginning of her
              tenure, Whitmer has shown disdain for both the law and regular-order
              governing, looking for every loophole to avoid dealing with the Legislature.
              This time, she’s taken the state to a very dangerous place. There’s no
              reasonable defense, in a representative democracy, for a governor to strip
              the legislative branch of its constitutional authority and assume dictatorial
              powers in perpetuity.”).13

       ●      Finley, Finley: A dictator in Lansing, plus a debt we’ll never repay, The
              Detroit News (April 27, 2020) (“Here’s what’s changed in Michigan’s
              response to the COVID-19 crisis: Instead of a government that adheres to
              the state Constitution, it has a governor who has claimed dictatorial
              authority. . . . [S]he will act unilaterally to give herself total control, with no
              checks on her actions. This is a dangerous place to be, particularly when no
              one can say for certain when the crisis will end. She’s already abused her
              powers for political purposes by hiring a firm tightly bound to the
              Democratic Party to track virus data.”).14

       ●      Gingrich, Coronavirus Crisis Makes Some Leaders Believe They Have God-
              Like Decision-Making Capacity, Fox News (April 19, 2020) (“One of the
              side effects of fighting the coronavirus pandemic has been the effort of some
              politicians to take power and run amok. Lord Acton was right when he said:
              ‘Power tends to corrupt, and absolute power corrupts absolutely.’ The
              problem isn’t leaders taking money, but rather them losing all connection
              to reality and beginning to believe that they have a god-like capacity to
              make brilliant decisions for the stupid masses. We are witnessing this effect
              to a troubling degree amid the coronavirus – especially among the political
              left, where there is a pattern of people in positions of authority believing
              they are superior, both intellectually and morally, to the people they are
              supposed to serve. . . . Michigan’s Democratic Gov. Gretchen Whitmer has


12
  Available at https://amgreatness.com/2020/05/03/the-tyrannical-soul-of-gretchen-whitmer/ (last
accessed May 4, 2020).
13
    Available at https://www.detroitnews.com/story/opinion/editorials/2020/04/30/editorial-
lawmakers-must-fight-govs-power-grab/3056576001/ (last accessed May 1, 2020).
14
  Available at https://www.detroitnews.com/story/nletter/2020/04/27/dictator-lansing-plus-debt-
never-repay/3031259001/ (last accessed April 28, 2020).

                                                 -7-
                  provided us with a perfect case study of politicians imposing Orwellian
                  measures supposedly to combat the coronavirus.”)15

          ●       Davidson, The Coronavirus Is Exposing Little Tyrants All Over The
                  Country, The Federalist (April 13, 2020) (“The response of some mayors
                  and governors to the coronavirus pandemic in recent days has made it clear
                  they think they have unlimited and arbitrary power over their fellow
                  citizens. . . . Pandemic or not, this stuff has no place in American society.
                  Petty tyranny of the kind these mayors and local officials are scheming is
                  wholly alien to our customs and way of life, and destructive to the social
                  contract on which our nation is built. Thankfully, the Department of Justice
                  has taken notice of this fledgling authoritarian streak among the country’s
                  mayors and governors. . . . Now more than ever, we need leaders who don’t
                  just care about protecting us from the pandemic, but also care about
                  preserving liberty in a time of crisis.”) (and further characterizing the
                  experience in Michigan as “an object lesson in the absurdity and
                  inconsistency of arbitrary power and rule by fiat.”).16

          ●       McCain, The Worst Governor in America: Gretchen Whitmer imposes
                  insane policies on Michigan, The American Spectator (April 13, 2020)
                  (“References to Whitmer as a ‘dictator’ proliferated on social media over
                  the weekend as Michigan residents came to grips with the consequences of
                  the governor’s draconian order.”).17

          ●       Blackmon, Gretchen Whitmer: A Dangerous Object Lesson for all
                  Americans, DB Daily Update (April 12, 2020) (“[N]one of those governors
                  and mayors can hold a candle to Michigan’s Democrat Governor, Gretchen
                  Whitmer. Whitmer has been such a despot in exercising her nebulous
                  emergency powers during the Wuhan Virus crisis that she is now the subject
                  of an online recall petition that had collected over 80,000 signatures within
                  a few hours of its being issued on Saturday.).18




15
  Available at https://www.foxnews.com/opinion/newt-gingrich-coronavirus-crisis-makes-some-
leaders-believe-they-have-god-like-decision-making-capacity (last accessed April 19, 2020).
16
  Available at https://thefederalist.com/2020/04/13/the-coronavirus-is-exposing-little-tyrants-all-
over-the-country/ (last accessed April 15, 2020).
17
     Available at https://spectator.org/the-worst-governor-in-america/ (last accessed April 15, 2020).
18
  Available at https://dbdailyupdate.com/index.php/2020/04/12/gretchen-whitmer-a-dangerous-
object-lesson-for-all-americans/ (last accessed April 15, 2020).

                                                   -8-
       ●      Jacques, Jacques: Whitmer disses Michigan biz community, The Detroit
              News (April 11, 2020) (“Whitmer hasn’t budged. She would rather be
              obeyed than compromise.”).19

       ●      Arama, MI Dem Gov Wins the Prize for Orwellian Overreach, Banning
              What Citizens Can Do During Pandemic, RedState (April 11, 2020)
              (“Whitmer is earning the reputation through the pandemic, as one of the
              worst governors for restrictions on civil liberties, without sense behind
              some of the actions. Whitmer gives new meaning to control and Orwellian
              regulations.”).20

       ●      Wu, AG Barr calls coronavirus restrictions “draconian,” says they should
              be reevaluated next month, Ionia Sentinel-Standard (April 9 2020)
              (reprinted from USA Today), (“Officials, [Attorney General William] Barr
              said, should be ‘very careful to make sure . . . that the draconian measures
              that are being adopted are fully justified, and there are not alternative ways
              of protecting people.’ ”).21

       ●      Lennox, Opinion: Absent martial law, state must follow constitution in
              coronavirus response, The Detroit News (March 16, 2020) (“Without
              martial law, the Democratic governor’s actions have been seen by some as
              legally suspect at best and deeply unconstitutional at worst. . . . Where are
              the civil libertarians, particularly the American Civil Liberties Union? If
              there were ever a time to affirm the rights and liberties of Michigan
              residents, it’s now.”).22

        A perusing of other publications would reveal further characterizations of government
officials as “tyrannical,” “Mussolinis,” “authoritarian,” “dictatorial,” and worse. Protests have
been held, and calls for impeachment or recall have been heard. And criticisms have been leveled
at our executive branch officials from legislators and everyday Michiganders alike. Lawsuits have
now been filed.



19
         Available        at    https://www.detroitnews.com/story/opinion/columnists/ingrid-
jacques/2020/04/11/jacques-whitmer-disses-michigan-biz-community/5130279002/           (last
accessed April 15, 2020).
20
  Available at https://www.redstate.com/nick-arama/2020/04/11/mi-dem-gov-wins-the-prize-for-
orwellian-overreach-with-her-overreach-on-what-citizens-are-banned-from-doing/ (last accessed
April 15, 2020).
21
   Available at https://www.sentinel-standard.com/zz/news/20200409/ag-barr-calls-coronavirus-
restrictions-draconian-says-they-should-be-reevaluated-next-month (last accessed April 15,
2020).
22
   Available at https://www.detroitnews.com/story/opinion/2020/03/16/opinion-whitmer-just-
declare-martial-law/5058127002/ (last accessed April 15, 2020).

                                               -9-
        Back to vaping. On December 18, 2018, United States Surgeon General Vice Adm. Jerome
M. Adams released an Advisory on E-cigarette Use Among Youth, describing an “epidemic of
youth e-cigarette use” and stating that “[w]e must take action now to protect the health of our
nation’s young people.”23 I have little doubt that the Surgeon General has identified a serious
public health concern that may warrant a governmental response, just as his predecessor identified
one in 1964 regarding cigarette smoking generally. 24

        So, what did Michigan do in response to the Surgeon General’s 2018 vaping advisory? Did
the Legislature enact a law for the Governor’s signature? Yes, it did, just as the United States
Congress had earlier done in response to the Surgeon General’s 1964 advisory.25 As the majority
opinion describes, the Legislature enacted (and the Governor signed) 2019 PA 18, effective
September 2, 2019, amending the youth tobacco act, MCL 722.641 et seq., and extending the
existing prohibition on sales of tobacco products to minors to further prohibit the sale of “vapor
products” and “alternative nicotine products” to minors.

       But the Legislature had also already done what legislatures near and far now commonly
do—it had delegated quasi-legislative authority to an executive agency, in this case the Department
of Health and Human Services (DHHS).26 See MCL 333.2226(d) (authorizing DHHS to


23
   See Surgeon General’s Advisory on E-cigarette Use Among Youth, available at https://e-
cigarettes.surgeongeneral.gov/documents/surgeon-generals-advisory-on-e-cigarette-use-among-
youth-2018.pdf (last accessed April 15, 2020).
24
   According to the U.S. National Library of Medicine, the 1964 report, which highlighted the
serious public health consequences of cigarette smoking, was issued “on January 11, 1964,
choosing a Saturday to minimize the effect on the stock market and to maximize coverage in the
Sunday papers,” and it "hit the country like a bombshell. It was front page news and a lead story
on every radio and television station in the United States and many abroad." See the Surgeon
General’s 1964 Report on Smoking and Health, citing Smoking and Health: Report of the Advisory
Committee            to        the          Surgeon          General,          available       at
https://profiles.nlm.nih.gov/spotlight/nn/feature/smoking (last accessed April 15, 2020).
25
  Congress responded to the Surgeon General’s 1964 report by passing the Federal Cigarette
Labeling and Advertising Act of 1965 and the Public Health Cigarette Smoking Act of 1969.
26
   James Madison, one of the principal authors of the United States Constitution, famously wrote
that the “accumulation of all powers, legislative, executive, and judiciary, in the same hands, . . .
may justly be pronounced the very definition of tyranny.” The Federalist No. 47 (Madison) (Cooke
ed., 1961), p 324. Indeed, the administrative state “wields vast power and touches almost every
aspect of daily life.” Free Enterprise Fund v Public Company Accounting Oversight Bd, 561 US
477, 499, 130 S Ct 3138, 3156; 177 L Ed 2d 706 (2010). As Chief Justice Roberts has observed,
“[t]he framers could hardly have envisioned today’s ‘vast and varied federal bureaucracy’ and the
authority administrative agencies now hold over our economic, social, and political activities. City
of Arlington, Texas v Federal Communications Comm, 569 US 290, 313; 133 S Ct 1863; 185 L
Ed 2d 941 (2013) (Roberts, C.J., dissenting), citing Free Enterprise Fund, 130 S. Ct at 499. And
as Justice David Souter noted of the framers, “the administrative state with its reams of regulations
would leave them rubbing their eyes.” Alden v Maine, 27 US 706, 807; 119 S Ct 2240; 144 L Ed

                                                -10-
“[e]xercise authority and promulgate rules to safeguard properly the public health; to prevent the
spread of diseases and the existence of sources of contamination; and to implement and carry out
the powers and duties vested by law in the department”).

        So DHHS took its delegated quasi-legislative authority and promulgated rules that, among
other things, banned the sale of flavored nicotine vapor products in Michigan.

        Not to worry, right? Surely there must be safeguards to ensure that agencies like DHHS
do not run amok. And, indeed, agency rule-making is subject to the administrative procedures act
of 1969 (APA), MCL 24.201 et seq. MCL 24.243 of the APA provides, generally, that “a rule is
not valid unless it is processed in compliance with section 66, if applicable, section 42, and in
substantial compliance with section 41(2), (3), (4), and (5)” (citations omitted).27

       But there is a built-in exception within the APA to an agency’s obligation to comply with
the otherwise-applicable safeguards. MCL 24.248(1) authorizes an agency to promulgate
“emergency rules” in certain circumstances. Specifically, it states:

               If an agency finds that preservation of the public health, safety, or welfare
       requires promulgation of an emergency rule without following the notice and
       participation procedures required by [MCL 24.241 and MCL 24.242] and states in
       the rule the agency's reasons for that finding, and the governor concurs in the
       finding of emergency, the agency may dispense with all or part of the procedures
       and file in the office of the secretary of state the copies prescribed by section
       [MCL 24.246] endorsed as an emergency rule, to 3 of which copies must be
       attached the certificates prescribed by section [MCL 24.245] and the governor's
       certificate concurring in the finding of emergency. The emergency rule is effective
       on filing and remains in effect until a date fixed in the rule or 6 months after the
       date of its filing, whichever is earlier. The rule may be extended once for not more
       than 6 months by the filing of a governor's certificate of the need for the extension
       with the office of the secretary of state before expiration of the emergency rule . . . .

       That is how we got to where we are today. The Legislature delegated rule-making authority
to DHHS, authorized it to promulgate emergency rules under certain circumstances without
following the usual safeguards, DHHS invoked that authority and obtained the concurrence of the



2d 636 (1999) (Souter, J., dissenting). See also, e.g., Cooper, Confronting the Administrative State,
National            Affairs              (Fall             2015),             available            at
https://www.nationalaffairs.com/publications/detail/confronting-the-administrative-state        (last
accessed April 15, 2016).
27
  MCL 24.421 provides for notice and a public hearing, a “statement of the terms or substance of
the proposed rule, a description of the subjects and issues involved, and the proposed effective
date of the rule,” and a “statement of the manner in which data, views, questions, and arguments
may be submitted by a person to the agency.” MCL 24.242 provides requirements for the
publication of a notice of public hearing. And MCL 24.266 relates to environmental issues.

                                                 -11-
Governor (to which the agency itself reported),28 and, voila, Michigan had banned the sale of
flavored e-cigarettes. And on the eve of the scheduled 6-month expiration of the emergency rules,
the Governor decreed that the emergency rules be extended for an additional six months,29 i.e.,
until September 18, 2020.30

       Now, that isn’t how we teach our kids about how laws are made. 31 And it’s not what our
founding fathers envisioned—this is a far cry from that.

        So, why was it necessary for DHHS to act on an “emergency” basis, bypassing the usual
notice and comment safeguards otherwise mandated by the APA? After all, the Surgeon General’s
report included specific sections identifying the actions that he believed should be taken by parents,
teachers, and health professionals, as well as by states and other governmental actors like the state
of Michigan. In a section of the report entitled, “Information for States, Communities, Tribes, and
Territories,” Dr. Adams provided the following specific recommendations for states like Michigan:

          Information for States, Communities, Tribes and Territories

          ●      You have an important role to play in addressing this public health
                 epidemic.

          ●      Implement evidence-based population-level strategies to reduce e-cigarette
                 use among young people, such as including e-cigarettes in smoke-free
                 indoor air policies, restricting young peoples’ access to e-cigarettes in retail
                 settings, licensing retailers, implementing price policies, and developing
                 educational initiatives targeting young people.




28
   I note that DHHS promulgated the emergency rules on September 18, 2019, and that they
went into effect on October 2, 2019, after the Governor gave her consent. However, the New
York Times reported on September 4, 2019—before the rules were promulgated—that “Gov.
Gretchen Whitmer of Michigan said Wednesday that she would outlaw the sale of flavored e-
cigarettes in her state, part of a national crackdown on vaping amid a recent spike in illnesses
tied to the products.” See Smith, Amid Crackdown, Michigan to Ban Sale of Flavored E-
Cigarettes,      New         York       Times      (Sept    4,     2019),      available      at
https://www.nytimes.com/2019/09/04/us/michigan-vaping.html (last accessed April 15, 2016).
29
     MCL 24.248(1) allows such an extension upon the filing of a certificate of need by the Governor.
30
   Although the trial court’s injunctive order entered on October 15, 2019, the Governor waited
until March 11, 2020 to issue her diktat extending the emergency rules for an additional six months,
albeit without DHHS in the interim pursuing normal rule-making through the still-available
procedures of the APA, including its typically-mandated notice and comment safeguards.
31
   See, e.g., How a Bill Becomes a Law, available at https://kids-clerk.house.gov/grade-
school/lesson.html?intID=17 (last accessed April 15, 2020).

                                                  -12-
       ●       Implement strategies to curb e-cigarette advertising and marketing that are
               appealing to young people.

       ●       Implement strategies to reduce access to flavored tobacco products by
               young people. [Surgeon General’s Advisory on E-cigarette Use Among
               Youth, p 3.]

Notably, Dr. Adams said nothing about a need for emergency bans.

        Because DHHS skipped the usual notice and comment procedures, there was no public
discussion of the merits or demerits of the proposed rules. And even in the trial court, defendants
offered only vague generalities, and presented no evidence or rationale for why the circumstances
required that the normal rulemaking process be abandoned, why the extreme measure of banning
all flavored nicotine vaping products was necessary, why lesser measures were not adequate, or
why the actions outlined by the Surgeon General would not suffice during a limited interim time
period during which the usual notice and comment procedures could be followed.32

        The trial court in this case issued a preliminary injunction enjoining the enforcement of the
emergency rules. Like the majority, I question some of the trial court’s rationale. But, like the
majority, I also conclude that defendants have overstepped their authority in this case. Preliminary
injunctions should not be granted lightly. But neither should liberty be taken from us lightly.

      As the adage goes, “give them an inch and they’ll take a mile.” Amidst the COVID-19
pandemic, that adage has new meaning. It even applies to vaping.

       For these additional reasons, I concur.



                                                              /s/ Mark T. Boonstra




32
   Defendants did not, for example, discuss the difference between cartridge-based products
favored by youth, such as JUUL, which the Surgeon General stated had experienced a 600% surge
in sales in 2016-2017 and had the greatest market share in 2017, as opposed to other flavored
vaping products used by adults in order to quit smoking, and why a ban on all flavored products
was required, or why it was not following the lead of the United States Food and Drug
Administration in targeting its enforcement efforts toward cartridge-based flavored vaping
products. See United States Food and Drug Administration, FDA finalizes enforcement policy on
unauthorized flavored cartridge-based e-cigarettes that appeal to children, including fruit and
mint (January 2, 2020), available at https://www.fda.gov/news-events/press-announcements/fda-
finalizes-enforcement-policy-unauthorized-flavored-cartridge-based-e-cigarettes-appeal-children
(last accessed April 15, 2020).
                                                 -13-